DETAILED ACTION

This office action is in response to Applicant’s communication of 12/18/2020.

Amendments to claims 1, 8, 10, 12, 13 and 18.  Claims 1-20 are pending and have been examined. The rejections and response to arguments are stated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a machine, claim 8 is directed to a non-transitory machine readable medium and claim 16 is directed to a process; Step 1-yes.
Under Step 2A, prong 1, and referring to the device of claim 1, the limitations recite a series of steps to transfer funds between accounts for a purchase, i.e. payment, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in receive, from an electronic device associated with a user account of a user, a first request to establish a first type of transfer between a first account associated with a first entity and a second account associated with the user account, the first request comprising a first entity identifier corresponding to the first entity and a first transfer type identifier corresponding to the first type of transfer; generate a first transfer alias that is stored in association with the first entity identifier, a second account identifier, and the first transfer type identifier; and provide the first transfer alias to the electronic device and a first server associated with the first entity to facilitate the first type of transfer between the first account associated with the first entity and the second account associated with the user account in conjunction with a service fulfilled by the user on behalf of the first entity.” recites transferring money between accounts using an alias, i.e. associated representation of sensitive information, to obtain a service, which is a payment and a fundamental business practice long prevalent in our system of commerce.  Claim 8 adds an authentication verification step which is merely associating received information to store data which is part of the abstract idea stated.  Claim 16 adds distinct aliases performing funds transfers between distinct accounts which is also merely part of the abstract idea of transferring funds between accounts for a purchase, i.e. payment.  The fact that there are multiple accounts with pre-set aliases providing a distinct routing of funds does not change this fundamental economic practice. 
	Furthermore, the limitations steps of “receive, from an electronic device associated with a user account of a user, a first request to establish a first type of transfer between a first account associated with a first entity and a second account associated with the user account, the generate a first transfer alias that is stored in association with the first entity identifier, a second account identifier, and the first transfer type identifier; and provide the first transfer alias to the electronic device and a first server associated with the first entity to facilitate the first type of transfer between the first account associated with the first entity and the second account associated with the user account in conjunction with a service fulfilled by the user on behalf of the first entity.” recite a process that, under its broadest reasonable interpretation, covers performance of this fundamental economic practice and commercial or legal interaction of transferring funds between accounts to complete a purchase but for the recitation of generic computer components on which this abstract idea is applied. That is, other than the mere nominal recitation of a “device” with at least one “processor” or with “memory” suitably programmed and a “server”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  This is the same analysis used to reject the limitations of claim 8 and 16 as well.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites, using one or more computers, e.g. processors with memory, to perform the steps of receive, generate and provide (claim 1) and similarly, in claim 8, receiving, retrieving, performing, transmitting and rejecting. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed to performing receiving information, associating information, retrieving stored information and verifying information to transfer funds between accounts for a purchase) such 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors with memory, to perform the receive, generate and provide (claim 1) and similarly, in claim 8, receiving, retrieving, performing, transmitting and rejecting steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to apply the exception using a generic computer component, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), or generally linking the use of the judicial exception to a particular technology or field of use, see MPEP 2106.05(h). 
	The device of claim 1 recites the steps of: “receive, from an electronic device associated with a user account of a user, a first request to establish a first type of transfer between a first account associated with a first entity and a second account associated with the user account, the first request comprising a first entity identifier corresponding to the first entity and a first transfer type identifier corresponding to the first type of transfer; generate a first transfer alias that is stored in association with the first entity identifier, a second account identifier, and the first transfer type identifier; and provide the first transfer alias to the electronic device and a first server associated with the first entity to facilitate the first type of transfer between the first account associated with the first entity and the second account associated with the user account in conjunction with a service fulfilled by the user on behalf of the first entity.”, the non-transitory machine readable medium of claim 8 recites the steps of “receiving, from an entity server, a transfer request, the transfer request comprising a transfer alias, a requested transfer type identifier, an entity account identifier, and an amount; retrieving an entity identifier, a user account identifier, and a transfer type identifier that are collectively stored in association with the transfer alias, the user account identifier and the entity account identifier being distinct from the transfer alias; performing a verification that that the entity identifier is associated with the entity server, that the entity identifier is associated with the entity account identifier, and that the requested transfer type identifier corresponds to the transfer type identifier; when the verification is successful, transmitting an instruction to a financial institution server to perform the requested transfer type for the amount between an entity account corresponding to the entity rejecting the transfer request.” and claim 16 recites the steps of “receiving, by the entity server and from a transfer system server, confirmation that payment for the service has been directly transferred from a first account associated with the user to a second account associated with the entity server, the direct transfer of the payment being performed using a first transfer alias that is distinct from a first account identifier of the first account and a second account identifier of the second account; and transmitting, by the entity server and to the transfer system server, a request to perform a direct disbursement of at least a portion of the payment from the second account associated with the entity server to a third account associated with the other user, the request comprising a third account identifier and a second transfer alias that is distinct from the first, second, and third account identifiers and the request being exclusive of the third account identifier, wherein transmitting the request to perform the direct disbursement is triggered by receiving the confirmation that the payment for the service has been directly transferred.” which are all considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Transferring funds between specific accounts of specific entities for a specific product or service is a common economic practice.  Furthermore, these steps include well-understood, routine and conventional computing functionality carried out by generic processors such as data transmission over a generic communication network, see specification at least paragraphs [0020-0021], [0039-0040], [0080], [0092] and [0094] disclosing generic, commercially available computing devices, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to carry out the abstract idea without significantly more.  
Dependent claims 2-7, 9-15 and 17-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 merely recites the abstract idea of independent claim 1.  Claim 3 merely recites that the aliases generated for associating distinct account identifiers are also distinct.  Claim 4 is the same as independent claim 8.  Claims 5, 6 and 15 merely describe well-known funds transfer types to further narrow the abstract idea.  Claim 7 merely recites deleting the associated alias, i.e. data, associating types of accounts with types of transfer types.  Claim 9 merely defines identifiers of accounts held at a financial institution. Claim 10 merely describes setting up an account at a financial institution and receiving the associated identifier.  Claim 11 recites that an unsuccessful verification takes place when identifiers received do not match that which is stored.  Claim 12 recites generating and storing an alias, i.e. a representation of an underlying association, for a transfer type.  Claim 13 merely recites providing the alias vice the 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to transfer funds between accounts for a purchase, i.e. payment) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to transfer funds between accounts for a purchase, i.e. payment) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on 	sale or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tunnell et al. (US 2017/0011406)(Tunnell hereinafter) 

Regarding Claim 1, Tunnell discloses, a device comprising (at least Abstract, “processing device”): a memory; and at least one processor configured to: 
receive, from an electronic device associated with a user account of a user, a first request to establish a first type of transfer between a first account associated with a first entity and a second account associated with the user account, the first request comprising a first to identify the transaction and to identify the source.”, at least [0089], at least [0094], an acoustic model has been trained by a user (i.e. request) to recognize said specific person reads on a request to link an “alias”, sound, for a specific transaction type, at least [0095], at least [0097-0098], at least [0099], “…if the correct sound was made, then the processing device uses the same sound to identify the transaction that the user wants to conduct.”, at least [0115], discloses that a sound can authenticate a user and determine a specific action and recipient (i.e. a specific link (action) or association between an entity and a user is predetermined by a single sound, behavior or gesture, (i.e. alias), at least [0121] which clearly discloses that a sound or behavior can authenticate a user and identify a type of transaction between two predetermined accounts, at least [0153], “Sound 107C (sound 3) is associated with and authenticates the user to access the account 110 to make a payment to a merchant associated with the account 110.”)
provide the first transfer alias to the electronic device and a first server associated with the first entity to facilitate the first type of transfer between the first account associated with the first entity and the second account associated with the user account in conjunction with a service fulfilled by the user on behalf of the first entity; (at least [0118], at least [0121], clearly, having a single alias designating both accounts and the 

Regarding Claim 8, Tunnell discloses a non-transitory machine readable medium comprising code that, when executed by at least one processor (at least [0029]), causes the at least one processor to perform operations, comprising:
receiving, from an entity server, a transfer request, the transfer request comprising a transfer alias, a requested transfer type identifier, an entity account identifier, and an amount; (at least [0117-0118], at least [0121], at least [0153]). 
retrieving an entity identifier, a user account identifier, and a transfer type identifier that are collectively stored in association with the transfer alias, the user account identifier and the entity account identifier being distinct from the transfer alias; (at least [0121], at least [0123]). 
performing a verification that that the entity identifier is associated with the entity server, that the entity identifier is associated with the entity account identifier, and that the requested transfer type identifier corresponds to the transfer type identifier; when the verification is successful, transmitting an instruction to a financial institution server to perform the requested transfer type for the amount between an entity account corresponding to the entity account identifier and a user account corresponding to the user account identifier; and (at least [0021], at least [0071], at least [0068], at least [0098], [0117]). 
when the verification is unsuccessful, rejecting the transfer request; (at least [0099], clearly if the incorrect alias is made, then the device cannot identify the transaction which reads on rejecting the transaction, [0182]). 

Regarding Claim 16, Tunnell discloses a method (at least Abstract) comprising: 
providing, by an entity server, a service to a user, the service being facilitated by an other user; receiving, by the entity server and from a transfer system server, confirmation that payment for the service has been directly transferred from a first account associated with the user to a second account associated with the entity server, the direct transfer of the payment being performed using a first transfer alias that is distinct from a first account identifier of the first account and a second account identifier of the second account; transmitting, by the entity server and to the transfer system server, a request to perform a direct disbursement of at least a portion of the payment from the second account associated with the entity server to a third account associated with the other user, the request comprising a third account identifier and a second transfer alias that is distinct from the first, second, and third account identifiers and the request being exclusive of the third account identifier, wherein transmitting the request to perform the direct disbursement is triggered by receiving the confirmation that the payment for the service has been directly transferred; (at least [0121], at least [0133], at least [0139], at least [0140-0141], at least [0153], at least [0172]).

Regarding Claim 2, Tunnell further discloses the device of claim 1, wherein the at least one processor is further configured to: 
receive, from the electronic device associated with the user account, a second request to establish a second type of transfer between the first account associated with the first entity and the second account associated with the user account, the second request comprising the first entity identifier corresponding to the first entity and a second transfer type identifier corresponding to the second type of transfer; generate a second transfer alias that is stored in association with the first entity identifier, the second account identifier, and the second transfer type identifier; and Page 2 of 16Application No.: 16/403,414Docket No.: 122202-6154 (P37778US1)provide the second transfer alias to the electronic device and the first server associated with the first entity to facilitate the second type of transfer between the first account associated with the first entity and the second account associated with the user account; (at least Abstract, “processes one or more of the sound, the action, and the behavior and the identification information to identify the transaction and to identify the source.”, at least [0089], at least [0094], an acoustic model has been trained by a user (i.e. request) to recognize said specific person reads on a request to link an “alias”, sound, for a specific transaction type, at least [0095], at least [0097-0098], at least [0099], “…if the correct sound was made, then the processing device uses the same sound to identify the transaction that the user wants to conduct.”, at least [0115], discloses that a sound can authenticate a user and determine a specific action and recipient (i.e. a specific link (action) or association between an entity and a user is predetermined by a single sound, behavior or gesture, (i.e. alias), at least [0121] which clearly discloses that a sound or behavior can authenticate a user and 107C (sound 3) is associated with and authenticates the user to access the account 110 to make a payment to a merchant associated with the account 110.”)

Regarding Claim 3, Tunnell further discloses the device of claim 2, wherein:
the first and second accounts comprise accounts associated with a financial institution and the first and second transfer aliases are distinct, and generated independently of, a first account identifier corresponding to the first account and the second account identifier; (at least [0024], at least [0069], at least [0121], at least [0123]). 

Regarding Claim 4, Tunnell further discloses the device of claim 2 wherein the at least one processor is further configured to: 
receive, from an entity server, a transfer request comprising a transfer alias, a transfer type identifier, an account identifier, and an amount; verify the transfer request based at least in part on the transfer alias, the transfer type identifier, and the account identifier; when the transfer request is verified, transmit, to an institution server, an instruction to perform a transfer for the amount between the account identifier and an other account identifier associated with the transfer alias, the transfer having the transfer type; and when the transfer request is not verified, reject the transfer request; (at least [0021], at least [0071], at least [0068], at least [0098], [0117] and at least [0099], clearly if the incorrect alias is made, then the device cannot identify the transaction which reads on rejecting the transaction, [0182]). 
Regarding Claim 5, Tunnell further discloses the device of claim 2, wherein:
the first type of transfer comprises a direct disbursement from the first account associated with the first entity to the second account associated with the user account; (at least [0030], any type of transaction is disclosed, at least [0173], at least [0121]).  

Regarding Claim 6, Tunnell further discloses the device of claim 5, wherein:
the second type of transfer comprises a direct charge by the first account associated with the first entity to the second account associated with the user; (at least [0030], any type of transaction is disclosed, at least [0173], at least [0121]). 

Regarding Claim 9, Tunnel further discloses the non-transitory machine readable medium of claim 8, wherein:
the entity account and the user account are held by a financial institution associated with the financial institution server, the user account identifier identifies the user account at the financial Page 4 of 16Application No.: 16/403,414Docket No.: 122202-6154 (P37778US1) institution and the entity account identifier identifies the entity account at the financial institution; (at least [0024], at least [0069], at least [0121], at least [0123]).

Regarding Claim 10, Tunnel further discloses the non-transitory machine readable medium of claim 9, wherein the operations further comprise prior to receipt of the transfer request: 
receive, from an electronic device associated with the entity server, a request to create the entity account with the financial institution, the request comprising the entity identifier, responsive to receipt of the request to create the entity account, transmit, to the financial to identify the transaction and to identify the source.”, at least [0089], at least [0094], an acoustic model has been trained by a user (i.e. request) to recognize said specific person reads on a request to link an “alias”, sound, for a specific transaction type, at least [0095], at least [0097-0098], at least [0099], “…if the correct sound was made, then the processing device uses the same sound to identify the transaction that the user wants to conduct.”, at least [0115], discloses that a sound can authenticate a user and determine a specific action and recipient (i.e. a specific link (action) or association between an entity and a user is predetermined by a single sound, behavior or gesture, (i.e. alias), at least [0121] which clearly discloses that a sound or behavior can authenticate a user and identify a type of transaction between two predetermined accounts, at least [0153], “Sound 107C (sound 3) is associated with and authenticates the user to access the account 110 to make a payment to a merchant associated with the account 110.”)

Regarding Claim 11, Tunnel further discloses the non-transitory machine readable medium of claim 8, wherein:
the verification is unsuccessful when the requested transfer type identifier is different than the transfer type identifier; at least [0099], clearly if the incorrect alias is made, then 

Regarding Claim 12, Tunnel further discloses the non-transitory machine readable medium of claim 8, wherein the operations further comprise prior to receipt of the transfer request: 
receive, from an electronic device, a request to establish a type of transfer between the entity account and the user account, the request comprising the entity identifier and the transfer type identifier corresponding to the type of transfer, generate the transfer alias, and store the transfer alias in association with the entity identifier, the user account identifier, and the transfer type identifier; (at least Abstract, “processes one or more of the sound, the action, and the behavior and the identification information to identify the transaction and to identify the source.”, at least [0089], at least [0094], an acoustic model has been trained by a user (i.e. request) to recognize said specific person reads on a request to link an “alias”, sound, for a specific transaction type, at least [0095], at least [0097-0098], at least [0099], “…if the correct sound was made, then the processing device uses the same sound to identify the transaction that the user wants to conduct.”, at least [0115], discloses that a sound can authenticate a user and determine a specific action and recipient (i.e. a specific link (action) or association between an entity and a user is predetermined by a single sound, behavior or gesture, (i.e. alias), at least [0121] which clearly discloses that a sound or behavior can authenticate a user and identify a type of transaction between two predetermined accounts, at least [0153], “Sound 107C (sound 3) 110 to make a payment to a merchant associated with the account 110.”)

Regarding Claim 13, Tunnel further discloses the non-transitory machine readable medium of claim 12, wherein the operations further comprise prior to receipt of the transfer request: 
provide the transfer alias to the electronic device and the entity server without providing the user account identifier to the entity server and without providing the entity account identifier to the electronic device; (at least [0030], at least [0088]).

Regarding Claim 14, Tunnel further discloses the non-transitory machine readable medium of claim 12, wherein: the transfer alias is invalid for performing transfers other than the type of transfer between the entity account and the user account; (at least [0099-0100], at least [0117], at least [0121]).
                                                                                                                                                Regarding Claim 15, Tunnel further discloses the non-transitory machine readable medium of claim 8, wherein:
the requested transfer type comprises a direct charge; (at least [0030], any type of transaction is disclosed, at least [0173], at least [0121]).

Regarding Claim 17, Tunnel further discloses the method of claim 16, wherein:
the first transfer alias is established responsive to a first request received from a first electronic device associated with the user, the second transfer alias is established to identify the transaction and to identify the source.”, at least [0089], at least [0094], an acoustic model has been trained by a user (i.e. request) to recognize said specific person reads on a request to link an “alias”, sound, for a specific transaction type, at least [0095], at least [0097-0098], at least [0099], “…if the correct sound was made, then the processing device uses the same sound to identify the transaction that the user wants to conduct.”, at least [0115], discloses that a sound can authenticate a user and determine a specific action and recipient (i.e. a specific link (action) or association between an entity and a user is predetermined by a single sound, behavior or gesture, (i.e. alias), at least [0121] which clearly discloses that a sound or behavior can authenticate a user and identify a type of transaction between two predetermined accounts, at least [0153], “Sound 107C (sound 3) is associated with and authenticates the user to access the account 110 to make a payment to a merchant associated with the account 110.”)  

Regarding Claim 19, Tunnel further discloses the method of claim 16, wherein the entity server receives the confirmation that the payment for the service has been directly transferred prior to completion of providing the service; (at least [0121], at least [0133], at least [0139], at least [0140-0141], at least [0153], at least [0172]).
Regarding Claim 20, Tunnel further discloses (the method of claim 16, wherein:
the first, second, and third accounts are held by a financial institution and the direct transfer of the payment and the direct disbursement of the at least the portion of the payment are performed at the financial institution without facilitation from a merchant acquirer or a payment network; (at least [0133], at least [0153]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  

		
Claims 7 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tunnell et al. (US 2017/0011406)(Tunnell hereinafter) in view of Uzo (US 10,275,756) 

Regarding claim 7, although Tunnell substantially discloses the device of claim 2, and that the alias linking can be changed or modified, see [0113], and that they are specific, see at least [0115], discloses that a sound can authenticate a user and determine a specific action and recipient (i.e. a specific link (action) or association between an entity and a user is predetermined by a single sound, behavior or gesture, (i.e. alias), at least [0121] which clearly discloses that a sound or behavior can authenticate a user and identify a type of transaction between two predetermined accounts, at least [0153], it appears that Tunnell does not explicitly disclose, however Uzo discloses:
wherein the at least one processor is further configured to:Page 3 of 16Application No.: 16/403,414Docket No.: 122202-6154 (P37778US1) receive, from the electronic device, a request to deactivate the first type of transfer between the first account associated with the first entity and the second account associated with the user account; and responsive to the request to deactivate, delete the first transfer alias to deactivate the first type of transfer between the first account associated with the first entity and the second account associated with the user account while maintaining the second transfer alias to perform the second type of transfer between the first account associated with the first entity and the second account associated with the user account; (at least col.6, lines 30-38, at least col.16, lines 56-59, at least col.20, lines 61-67 and col.21, lines 1-10).



Regarding Claim 18, although Tunnell substantially discloses the method of claim 16 above, it appears that Tunnell does not explicitly disclose, however Uzo discloses:
wherein:
the at least the portion of the direct disbursement is available in the third account of the other user immediately upon completion of the service; (at least col.3, lines 1-5, a least col.13, lines 39-41).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Uzo to the invention of Tunnell. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Uzo, to the known invention of Tunnell, would have yielded predictable results and resulted in an .

Response to Arguments
Applicant’s arguments and amendment, see the Remarks filed 12/18/2021, with respect to objection to claim 18 have been fully considered and are persuasive.  The objection to claim 18 has been withdrawn. 
Applicant’s arguments and amendments, see the Remarks filed 12/18/2021, with respect to 35 U.S.C. 112(b) rejection of claims 8-15 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 8-15 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection pertaining to claims 1-20 have been considered but are moot because the arguments do not apply to the updated art rejection. 
Applicant’s arguments and amendments, see the Remarks filed 12/18/2021, with respect to 35 U.S.C. 101 rejection of claims 1-20 have been fully considered but they are not persuasive.  
On page 9 of the remarks, Applicant argues “However, claims 1-20 are directed to patent eligible subject matter as the Office Action fails to address or evaluate the combination of the elements of the independent claims (or the dependent claims).” Further on pages 9 and 10, Applicant argues “Thus, the additional elements of independent claim 16 are significantly Application No.: 16/403,414Docket No.: 122202-6154 (P37778US1)more because in combination they are a practical implementation performed in a non-conventional and non-generic way. See Example 35, p. 10.” and “The Specification of the subject application explains, for example, that the claimed subject matter allows the entity server providing the 
	Applicant’s invention is directed to improving the abstract idea transferring funds between accounts for a purchase, i.e. a payment, which is a fundamental economic practice.  Applicant has applied this abstract idea on generic computing devices, see specification at least paragraphs [0021-0023], which clearly state that the computing device leveraged are generic, off-the-shelf computing devices suitably programmed to carry out the process steps.  This is not similar to Example 35, claims 2 and 3, because the combination of steps solved an issue specific o the interaction of bank cards with ATMs, i.e. “skimming”.  This was unique to the interaction of an ATM with a bank card and thus solved the technical issue of ensuring that the customer’s identity was correct.  At best, Applicant’s recited limitation improve the abstract idea of transferring fund between accounts for a product or service.  The fact that receiving an alias, i.e. representation of sensitive data, which is stored and associated with specific predetermined underlying accounts and predetermined transfer types to be processed at a device does not provide a practical application of the abstract idea.  The computing devices are merely leveraged for their computing functionality such as receiving/transmitting/storing/associating information to be used to complete a funds transfer for a product or service. Any efficiency gained in this abstract idea is due to the efficiency of applying this abstract concept on computers.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor”, 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/18/2021